RESPONSE TO APPLICANT’S AMENDMENT

 1.  Applicant's amendment, filed 02/18/021, is acknowledged.
      
2.   Claims 1, 2, 4-7, 9-10, 14, 16-17, 20, 23-25, 40, 42, 45,46, 49, 53-54 are pending.

3.  Claims 2, 16, 17, 25, 46, 49, 53 and 54 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

4. Claims  1, 4-7, 9-10, 14, 20, 23-24, 40, 42 and 45 are under examination as they read on the following species: 
 (i) a specific dosing regimen of 300 mg at 0, 2, 6, 14 wks.

(ii) a draining perianal fistula,

(iii) a patient who had a lack of an adequate response with, loss response to, or was intolerant to treatment with at least one TNF-α antagonist.

5.  The following new grounds of rejection are necessitated by the amendment submitted 02/18/2021.

6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.  Claims 1, 7, 9-10, 20, 23   are rejected under 35 U.S.C. 103 as being unpatentable over Sandborn et al (N Engl J Med, Aug. 2013;369:711-21, IDS) in view of Yassin et al (United European Gastroenterology Journal, (October 2013), 1(1), SUPPL. 1, pp. A506. Abstract                     P1389, of record) or  Yassin et al (Journal of Crohn's and Colitis, Vol 8(1), 1 February 2014,Page S9, OP015, of record). and Sostegni et al  et al (Aliment Pharmacol Ther 2003; 17 (Suppl. 2): 11–17).

Sandborn et al reported on the GEMINI 2 Study Group, clinical trials number, NCT00783692, of in the induction and maintenance of clinical response and remission by vedolizumab (MLN0002, anti-αvβ7 integrin antibody) in patents with moderate to severe Crohn’s disease (abstract and discussion).  Sandborn et al teach that in an integrated study with separate induction and maintenance trials, Sandborn et al assessed intravenous vedolizumab therapy (300 mg) (comprising claimed SEQ ID NOs: 1-9) in adults with active Crohn’s disease. In the induction trial, 368 patients were randomly assigned to receive vedolizumab or placebo at weeks 0 and 2 (cohort 1), and 747 patients received open-label vedolizumab at weeks 0 and 2 (cohort 2); disease status was assessed at week 6. In the maintenance trial, 461 patients who had had a response to vedolizumab were randomly assigned to receive placebo or vedolizumab every 8 or 4 weeks until week 52 (i.e., 0, 2, 6, 10, 14, 18 . . .  wks or 0, 2, 6, 14, 22, . . . wks from the initial dose, up to 52 wks) (abstract).  Among patients in cohorts 1 and 2 who had a response to induction therapy, 39.0% and 36.4% of those assigned to vedolizumab every 8 weeks and every 4 weeks, respectively, were in clinical remission at week 52 (as measured by clinical remission (i.e., had a score on the Crohn’s Disease Activity Index [CDAI]), as compared with 21.6% assigned to placebo (P<0.001 and P = 0.004 for the two vedolizumab groups, respectively, vs. placebo).  Sandborn concluded that vedolizumab-treated patients with active Crohn’s disease were more likely than patients receiving placebo to have a remission, but not a CDAI-100 response, at week 6; patients with a response to induction therapy who continued to receive vedolizumab (rather than switching to placebo) were more likely to be in remission at week 52. Adverse events were more common with vedolizumab (see abstract).  Sandborn et al teach that among the eligible patients are those who had had no response to or had had unacceptable side effects from one or more of the following: glucocorticoids, immunosuppressive agents (i.e., azathioprine, mercaptopurine, or methotrexate), or TNF antagonists (page 712, under Patients). 

Sandborn et al teach that study visits were scheduled at weeks 0, 2, 4, and 6 in the trial of induction therapy and every 4 weeks thereafter during the trial of maintenance therapy until week 52. Adverse events, CDAI score, neurologic symptoms of PML as assessed by means of questionnaires (see the Supplementary Appendix), the use of concomitant medications, and the presence or absence of fistulae were evaluated at all visits.

Table 1. Demographic and Baseline Clinical Characteristics and History of Crohn’s Disease Medication among Patients in the Induction Trial.


    PNG
    media_image1.png
    191
    1377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    140
    1381
    media_image2.png
    Greyscale
 

Sandborn teaches that information regarding draining fistulae is shown in Figure S6 in the Supplementary Appendix.  Table S4 shows:


    PNG
    media_image3.png
    272
    1461
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    379
    1460
    media_image4.png
    Greyscale


Fig. S6 illustrates the maintenance trial: closure of draining fistulae in patients with draining fistulae at baseline. 


    PNG
    media_image5.png
    458
    851
    media_image5.png
    Greyscale


Sandborn et al further teach that novel treatment strategies are needed, selective blockade of α4β7-expressing, gut-homing lymphocytes with vedolizumab represents one potential approach for patients with moderately to severely active Crohn’s disease do not have a response to currently available treatments or have an initial response that is not sustained.  (pages 718-719, bridging ¶).

Sandborn et al further teaches that presence or absence of fistulae were evaluated at all visits (page 713, under Follow-up).  Further, the `490 publication teaches that the CDAI Crohn's Disease Activity Index) at baseline and weeks 4, 12, 26, and 56 (page 103, under Example 7).


The reference teachings differ from the claimed invention only in the recitation that the draining fistula is perianal fistula in claims 1, 

gut-homing marker β7 was determined.  Unpaired student t-test was used for comparisons and p<0.05 was considered as significant.  Percentage expression of β7 on dendritic cells was significantly higher in Crohn's compared with idiopathic perianal fistulae (p=0.017). There was no significant difference in CLA expression, which was low in both groups.  When comparing the proportion of Dendritic cells that are double positive for both β7 and CLA between the Crohn's and idiopathic groups, they found that these cells are significantly lower in Crohn's (p=0.002).  CONCLUSION: Increased expression of β7 on dendritic cells of Crohn's perianal fistulae may lead to increased gut dendritic cells infiltrates contributing to impairment in healing. Anti-β7 therapies may aid healing when applied to perianal Crohn's fistulae (abstract).

Yassin (2014) shown that the expression of gut homing markers (β7 integrin) on dendritic cells to be signiﬁcantly higher in Crohn’s compared with idiopathic ﬁstulae. The β7 chain associates with the α4 subunit to form the α4β7 integrin, but it also combines with the αE chain to form the αEβ7 integrin. We aimed to determine speciﬁc β7 gut homing marker expression on dendritic cells from the ﬁstula tracts of patients with perianal CD.  Percentage positive expression of β7 integrin on DC was signiﬁcantly higher in Crohn’s compared with idiopathic ﬁstulae (p = 0.002). In the Crohn’s subgroup, β7-integrin (median 44, range 0 75) was signiﬁcantly higher (p = 0.003) than αEβ7 (median 4, range 0 65). This implies that the positive expression of β7 integrin in Crohn’s is due to the α4β7 molecule. Positive correlation was found between the duration of perianal disease and increased β7 levels (r = 0.473, p = 0.005). However, there was no correlation between all the other factors including the use of inﬂiximab alone or in combination with thiopurines with β7 expression on DC.  Yassin conclude that increased expression of β7 on dendritic cells of Crohn’s perianal ﬁstulae implies a dysregulated immune response which could be directing T-cells to the gut. Signiﬁcantly more expression of the β7 integrin as compared with the αEβ7 gut homing marker, implies this signiﬁcance to be due to the α4β7 molecule. Anti-α4β7 therapies may aid healing when applied to perianal Crohn’s ﬁstulae (abstract).

Sostegni et al teaches that PDAI has been validated in patients undergoing treatment with metronidazole and has been used as a secondary endpoint in a placebo-controlled trial of infliximab for the closure of perianal fistulas. This instrument should probably be considered at present the gold standard for evaluating severity of perianal disease. (See page 13, bridging ¶ between the left and right col.)

A person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of gut homing marker, β7 integrin directly implicated in the mechanism of 


In view of Yassin et al teachings that signiﬁcantly more expression of the β7 integrin, implies this signiﬁcance to be due to the α4β7 integrin molecule. Anti-α4β7 therapies may aid healing when applied to perianal Crohn’s ﬁstulae,  it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to target the perianal Crohn’s fistulae taught by Yassin et al references with the vedolizumab taught by Sandborn et al  and use PDAI to validate VDZ treatment of draining perianal fistula taught by the combined reference teachings of Sandborn because PDAI is considered the gold standard for evaluating severity of perianal disease as taught by Sostegni.

Determine the optimum dose regimen of the 300mg of vedolizumab in the treatment of draining perianal fistula  that enhances the closure of draining fistulae in Crohn’s patients effect of result-effective variables known in the art.  Recognition that a property (enhancing closure of draining fistulae in CD patients)  is affected by the variable (dose regimen) is sufficient to find the variable result-effective. The experimentation needed to arrive at the subject matter claimed was "nothing more than routine" application of a well-known problem-solving strategy, we must conclude it is not invention. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007).  

It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215,219 (CCPA 1980).

"[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, the burden of production falls upon the patentee to come forward with evidence" of teaching away, unexpected results, or other pertinent evidence of nonobviousness. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). 

The PDAI sore reduced by at least 3 points from baseline and the at least 50/100% of perianal draining fistulae are closed results  would naturally and necessarily flow from the inhibition of α4ß7 with the Vedolizumab in the treatment of perianal Crohn’s fistulae.

prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

7.  Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandborn et al (N Engl J Med, Aug. 2013;369:711-21, IDS) in view of Yassin et al (United European Gastroenterology Journal, (October 2013), 1(1), SUPPL. 1, pp. A506. Abstract                     P1389) or  Yassin et al (Journal of Crohn's and Colitis, Vol 8(1), 1 February 2014,Page S9, OP015) and Sostegni et al  et al (Aliment Pharmacol Ther 2003; 17 (Suppl. 2): 11–17) as applied to claims 1, 7, 9-10, 20, 23, above and further in view of WO 2008/150490 (IDS) and WO2012151248 A2 (IDS).

 The teachings of Sandborn et al, Yassin et al references and Sostegni et al have been discussed, supra.

The reference teachings differ from the claimed invention only in the recitation that the patient further has abdominal fistula or enterocutaneous fistula in claim 4 and the antibody is reconstituted form lyophilized formation in claim 14.

The `490 publication teaches the use of adalimumab for treatment of Crohn's disease and Crohn's disease related disorders including fistulizing Crohn's disease in particular in patients who are intolerant to or have lost response to first TNF alpha inhibitor infliximab. Adalimumab is shown to be effective in the healing of draining fistulas in patients with active Crohn's disease including draining cutaneous fistulas and abdominal fistulas (Tables 17-1, 17-2, 17-6).  It is noted that abdominal fistula and enterocutaneous fistula or their combination are considered a species of a draining perianual fistula as is evidenced by dependent claim 4.

The `248 teaches the humanized immunoglobulin or antigen-binding fragment thereof such as vedolizumab can be reconstituted from a lyophilized formulation (published claims 48-49, page 7, lines 31+, page 44, lines 17+).
 
In view to Sandborn teaching the closure of a genus of Crohn’s draining fistulae with vedolizumab, a person having ordinary skill in the art would have found it obvious to target perianal draining fistula patients having abdominal and enterocutaneous fistula taught by the `490 publication.
It would have been obvious to the skilled in the art to reconstitute the VDZ from a lyophilized formulation. 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


8.  Claims 5-6, 24, 40, 42, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sandborn et al (N Engl J Med, Aug. 2013;369:711-21, IDS) in view of Yassin et al (United European Gastroenterology Journal, (October 2013), 1(1), SUPPL. 1, pp. A506. Abstract                     P1389) or  Yassin et al (Journal of Crohn's and Colitis, Vol 8(1), 1 February 2014,Page S9, OP015)and Sostegni et al  et al (Aliment Pharmacol Ther 2003; 17 (Suppl. 2): 11–17) as applied to claims 1, 7, 9-10, 20, 23, above and further in view of Schwartz et al (Gastroenterology 2001;121:1064–1072).

The teachings of Sandborn et al, Yassin et al references and Sostegni et al have been discussed, supra.

The reference teachings differ from the combined reference teachings only in the recitation of evaluating the draining perianal fistula with MRI in claims 5-6 and 24.

However, Schwartz et al teach that MRI is accurate tests for determining fistula anatomy in
patients with perianal Crohn’s disease (see abstract).  The exact imaging modality used
should depend on the local expertise available (last ¶).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MRI to evaluate the draining perianal Corhn’s fistula treatment taught by the combined reference teachings of Sandborn and Yassin references because MRI is accurate tests for determining fistula anatomy in patients with perianal Crohn’s disease.  Those of skill in the art would do the MRI assessment of the fistula healing at week 30 to assess the efficacy of the VDZ  on draining perianal fistula anatomy occurred after the administration of VDZ and to ensure the fistula was treated.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Applicant’s arguments, filed 02/18/2021, have been fully considered, but have not been found convincing.

The claimed invention is based on the surprising discovery by the Applicant that the claimed method is effective at treating perianal fistula(e) in human patients having fistulizing moderately to severely active Crohn’s disease. This is a particularly challenging and difficult form of Crohn’s disease to treat.

rd para, of Example 1). Fistula(e) closure was observed at week 52 of the study in the maintenance population, as described in Table 1 at page 38. Thus, the data provided in Example 1 shows that the claimed method using vedolizumab was effective at treating a challenging form of Crohn’s disease, as the data shows fistula(e), including perianal draining fistula(e), were healed (measured by closure). Nothing in the cited art could have predicted the surprising efficacy of the claimed invention for patients suffering from fistulizing moderately to severely active Crohn’s disease who also have a draining perianal fistula(e).

However, the surprising discovery in Applicant specification at Example 1 can be found in Sandborn et al.  Sandborn et al show that closure of draining fistulae in patients with draining fistulae at baseline.  Fig. S6 illustrates the maintenance trial.


    PNG
    media_image5.png
    458
    851
    media_image5.png
    Greyscale


For the genus of Crohn’s draining fistulae, treating with vedolizumab every 8 wks for 52 weeks resulted in 41.2% of patients achieved closure of draining fistulae.  The surprising 28% of patients achieved closure of perianal Crohn’s fistulae is within the 41.2% taught by Sandborn reference.  Further, the 28% closure of perianal fistulae is within one standard deviation from the percentage taught by Sandborn for the genus of draining fistulae. The results of Sandborn et al predict Applicant’s surprising efficacy of the claimed invention for patients suffering from perianal fistulizing moderately to severely active Crohn’s disease.
J of Crohn’s and Colitis, Vol. 14, Issue Supplement 1, January 2020, p. S418 (hereinafter “Schwartz abstract”; submitted in the SIDs filed herewith) describes perianal fistulae in Crohn’s disease as “a challenge to treat” and describes successful treatment of the disease using vedolizumab in accordance with the claimed invention. As described in the Schwartz abstract, the study shows that treatment with vedolizumab in this challenging patent population resulted in a “mean (SD) PDAI scores changed from BL to Weeks 30 -4.1 (3.3)”. The Schwartz abstract concludes “[o]ver half of CD patients treated with VDZ had reductions of >50% in the number of draining perianal fistulae.” Claim 1, as amended, requires that the patient achieve a PDAI score reduction of at least 3 points.
However, the PDAI sore reduced by at least 3 points from baseline results would naturally and necessarily flow from the inhibition of α4ß7 with the Vedolizumab in the treatment of perianal Crohn’s fistulae.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the recited functional outcome would naturally and necessarily flow from inhibition of α4ß7 by administering Vedolizumab. Accordingly, the prior art teaches the same method, the product used in the reference method are the same as the claimed method. Therefore the claimed functional outcome would naturally and necessarily flow from inhibition of α4ß7 with the Vedolizumab in treating perianal Crohn’s fistulae in a human subject. 
There is nothing in the teachings of Sandborn, alone or in combination with the ‘490 and/or the ‘298 publications, that suggests treating a patient having fistulizing moderately to severely active Crohn’s disease and having a draining perianal fistulae such that the treatment results in perianal fisultula(e) healing and a reduction in the PDAI score of the patient.
However, the rejection is modified to add Yassin references to cure the deficiency. A person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of gut homing marker, β7 integrin directly implicated in the mechanism of pathology of perianal Crohn’s fistulae would be a natural target against which to direct immobilizing antibodies taught by Sandborn et al, as suggested by the teachings of Yassin et al references. Given that selective blockade of α4β7-expressing, gut-homing lymphocytes with vedolizumab results in 42% closure of draining fistulae as taught by the Sandborn reference, the skilled in the art would have reasonable expectation of success to inhibit the activity of α4β7 on the T cells using neutralizing monoclonal anti-α4β7 antibody, vedolizumab taught by Sandborn et al in treatment of perianal Crohn’s fistula patients. In view of Sandborn et al teaching of functionally neutralizing anti-α4β7 antibodies and in view of the known utility of antibodies in treating disease would be an obvious, significant and promising direction in the development of therapies for the treatment of draining perianal Crohn’s fistulae. 



Sandbom describes a study with induction and maintenance trials that assesses intravenous vedolizumab therapy (300 mg) in adults with active Crohn's disease. Sandbom does not teach or suggest treating a patient having fistulizing moderately to severely active Crohn’s disease and having a draining perianal fistulae, let alone how to achieve perianal healing or a decrease in a PDAI score of such a patient. As described in the instant application at, e.g., page 16, lines 1-5 and in the enclosed excerpt from the National Association for Continence, there are a number of different types of fistula(e). There is nothing in Sandborn that would lead one of ordinary skill to apply the teachings therein to treating a patient having fistulizing moderately to severely active Crohn’s disease and having a draining perianal fistulae. Given the challenges associated with this type of Crohn’s disease, one of ordinary skill would not have an expectation of success.
The '490 publication describes use of adalimumab, a TNF blocker, for treatment of Crohn’s disease, including fistulizing Crohn's disease. The Examiner suggests that the results provided in the ‘490 publication would be considered by one of ordinary skill in applying the methods of Sandbom to fistula(e) treatment (noting the Examiner suggests the ‘490 publication teaches treatment of a species of perianal fistulae which Applicant has clarified above with respect to claim 4). Given the ‘490 publication is directed to an entirely different target, i.e., TNF, having different characteristics and an different mode of action compared to α4β7 integrin (which is targeted by vedolizumab), one of ordinary skill would not look see the ‘490 publication for guidance. Further, nothing in the ‘490 publication provides an expectation of success for the claimed methods relating to vedolizumab for treating a patient having fistulizing moderately to severely active Crohn’s disease and having a draining perianal fistulae. With respect to claim 10, which specifies patients who have failed TNF therapy, it is also not clear why one of ordinary skill would look to a reference teaching a therapeutic agent that the patient has failed.
Finally, the ‘248 publication is cited for teaching reconstitution of a lyophilized formulation. While the ‘248 publication fully enables the methods and compositions described therein relating to vedolizumab, the ‘248 publication does not teach or suggest treatment of a patient having fistulizing moderately to severely active Crohn’s disease and having a draining perianal fistulae. Thus, the ‘248 publication, in combination and with Sandbom and the ‘490 publication, does not teach or suggest the claimed methods.
In view of the foregoing, including data provided showing unexpected results in treating a challenging disease, claims 1, 4, 7, 9-11, 14, 18, 20 and 23 are not obvious in view of the cited art, and Applicant respectfully requests reconsideration and withdrawal of the rejection.
However, the rejection is modified to add Yassin references to cure the deficiency. A person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of gut homing marker, β7 integrin directly implicated in the mechanism of pathology of perianal Crohn’s fistulae would be a natural target against which to direct immobilizing antibodies taught by Sandborn et al, as suggested by the teachings of Yassin et al references. Given that selective 


In view of Yassin et al teachings that signiﬁcantly more expression of the β7 integrin, implies this signiﬁcance to be due to the α4β7 integrin molecule. Anti-α4β7 therapies may aid healing when applied to perianal Crohn’s ﬁstulae,  it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to target the perianal Crohn’s fistulae taught by Yassin et al references with the vedolizumab taught by Sandborn et al  and use PDAI to validate VDZ treatment of draining perianal fistula taught by the combined reference teachings of Sandborn because PDAI is considered the gold standard for evaluating severity of perianal disease as taught by Sostegni.
 Nothing in Schwartz provides motivation or an expectation of success in using vedolizumab to treat a patient having fistulizing moderately to severely active Crohn’s disease and having a draining perianal fistulae, as required by independent claims 1 and 24, as amended, from which claims 5, 6, 24, 32, 40, 42 and 45 depend (directly or indirectly). Further, claim 24, as amended, specifies that the patient had a lack of an adequate response with, loss response to, or was intolerant to treatment with a tumor necrosis factor-alpha antagonist. Given the ‘490 publication is directed to treatment using a TNF antagonist, it is not suggestive of methods for treating patients who have failed such treatments.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use MRI to evaluate the draining perianal Corhn’s fistula treatment taught by the combined reference teachings of Sandborn and Yassin references because MRI is accurate tests for determining fistula anatomy in patients with perianal Crohn’s disease.  Those of skill in the art would do the MRI assessment of the fistula healing at week 30 to assess the efficacy of the VDZ  on draining perianal fistula anatomy occurred after the administration of VDZ and to ensure the fistula was treated.

9.  No claim is allowed.

10.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


(i) Yassin et al.  The immune cell activation and homing profile of dendritic cells in fistulating perianal crohn's disease. Gastroenterology, (May 2013) Vol. 144, No. 5, Supp. SUPPL.  1, pp. S318. Abstract Number: Sa1843.

Yassin et al teach that increased expression of the gut homing marker β7 on dendritic cells of Crohn's perianal fistulae suggests the importance of β7 in this disease and may provide a therapeutic target. (Figure Presented).

(ii) Yassin et al. The aetiology, immune activation and homing profile of dendritic cells in fistulating perianal Crohn's disease. Journal of Crohn's and Colitis, (February 2013) Vol. 7, Supp. SUPPL.1, pp. S13. Abstract Number: P007.

Yassin et al teaches that increased expression of the gut homing marker β7 on dendritic cells of Crohn's perianal fistulae suggests the importance of β7 in this disease and may provide a therapeutic target.

(iii) Yassin et al. Do perianal Crohn's fistulae arise from the gut?.  Colorectal Disease, (September 2013) Vol. 15, Supp. SUPPL. 3, pp. 12. Abstract Number: F36.

Yassin et al teach that increased expression of β7 on dendritic cells of Crohn's perianal fistulae implies that they might be arising from the gut.  This may lead to increased gut dendritic cell infiltrates contributing to impairment in healing.  Anti-β7 therapies may aid healing when applied to perianal Crohn's fistulae.

(iv) Yassin et al. The aetiology of Crohn's and idiopathic anal fistulae – Are there any differences in the dendritic cells homing profile?.  Colorectal Disease, (July 2013) Vol. 15, Supp. SUPPL. 1, pp. 12. Abstract Number: 48.

Yassin et al teach that increased expression of the gut homing marker β7 on dendritic cells of Crohn's perianal fistulae suggests the importance of β7 in this disease and may provide a therapeutic target.

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 16, 2021 

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644